            Case 3:19-cr-00040-WHO Document 28 Filed 06/20/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

 Date: June 20, 2019              Time: 3 minutes              Judge: WILLIAM H. ORRICK
                                  1:44 p.m. to 1:47 p.m.

 Case No.: 19-cr-00040-WHO        Case Name: UNITED STATES v. Hared

Attorney for Plaintiff:   Robert Leach
Attorneys for Defendants: Gabriela Bischof for Matthew Gene Ditman – present, on bond
                          Andrew Marcantel for Ahmad Wagaage Hared – present, on bond



  Deputy Clerk: Jean Davis                         Court Reporter: Marla Knox
  Interpreter: n/a                                 Probation Officer: n/a


                                         PROCEEDINGS

Parties appear for status conference. Voluminous discovery has been produced by the government that
will require additional time for defense review.



CASE CONTINUED TO: September 26, 2019 at 1:30 p.m. for further Status Conference




EXCLUDABLE DELAY:
Category Effective preparation of counsel
Begins   June 20, 2019
Ends     September 26, 2019
